DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim1 recites the limitation "the following " in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the outer side " in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim1 recites the limitation "the  inner side " in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim1 recites the limitation " in the outer perimeter " in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation " " in ln 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the flexible support" in line  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 are  rejected under 35 U.S.C. 103 as being unpatentable over Sostmann in view of KAMBE WO20160663907
Regarding claim 1, Sostmann disclose an interior trim for vehicles with
 electrical conductors that comprises a shaped sandwich structure,13 comprising the following superimposed layers:  a decorating covering (1, fig. 1) forming the outer side of the interior trim, a core comprising a first side, (fig.2) on which the decorative covering is placed, and a second side,  an electrical conductive sheet placed on the second side of the core forming the inner side of the interior trim comprising:  a flexible carrier, (dashboard, fig.1) 
a first electrical conductive layer ( is ) screen printed on the flexible carrier that defines the electrical conductors, "
 an impermeable protective layer placed on the first electrical conductive layerand/or in the perimeter of an opening placed in said interior trim, for connecting an electrical device (EL,5,6,7,8) to the electrical conductor through said edge.
Sostman fails to disclose the first electrical conductive layer comprises 
a first position on which the electrical protective layer is placed and
 a second portion in which the protective layer is absent wherein connection areas are established for connecting the electrical device, wherein the connection areas are inside the perimeter of the interior trim defined by the edge.
 However, KAMBE disclose the first electrical conductive layer,4 comprises 
a first position on which the electrical protective layer is placed and
 	a second portion in which the protective layer is absent wherein connection areas are established for connecting the electrical device,(Bus bar 2) 
It would have been obvious to one of ordinary skill in the art before the effective date of claim the invention motivated to modify the apparatus as disclose by Sostmann to include conductive layer as taught by Kambe to provide a film-like circuit board on a trim.
Regarding claim 2, Sostman as modified disclose the interior trim for vehicles with electrical conductors according to claim 1, wherein the protective layer is a screen printed layer.





Regarding claim 3, Sostmann disclose the interior trim for vehicles with electrical conductors according to claim 1, wherein the flexible carrier (Dashboard is fibrous).

Claims 4-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. various prior art disclose.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINEL E ROMAIN whose telephone number is (571)270-7013. The examiner can normally be reached 6:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINEL E ROMAIN/Primary Examiner, Art Unit 3612